DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Subbiah et al. (hereinafter Subbiah) (US 2007/0011667 A1) in view of Nickolov et al. (hereinafter Nickolov) (US 2014/0040343 A1).

As to claim 1, Subbiah teaches a system (lock management system for clustered virtual machines) (Title; Abstract) comprising: 
at least one processor (one or more processors within Servers 110, 120, or 130 of server processing system 100) configured to host a lock manager and a plurality of virtual machines (Central Lock Manager manages the locks and VM1, VM2, etc.) in a cloud, each virtual machine configured to execute a plurality of instances of a first application (Each virtual machine identifies "managed" objects of an instance of an application running at the virtual machine.), each virtual machine configured to communicate with the lock 
receiving a first request from a first virtual machine of the plurality of virtual machines to be a leader (a first virtual machine is a leader when the central manager grants the lock request from the requested first virtual machine and other virtual machines are prevented/blocked from acquiring the given lock) (Abstract; claim 1; [0019]; [0110]-[0111]); 
transmitting to the first virtual machine, in response to the first request, a lock for a database, wherein the database stores a profile (the various information that is monitored by the management console 150) of the first application and a distribution of the first application, the distribution identifying a respective first number of instances of the first application to execute in each respective virtual machine (a management console 150 provides a GUI to allow an operator to configure/monitor the central lock manager 140 for a current count of unique managed instances on each of the virtual machines in the cluster, etc.) ([0057]); 
after launch of the first application, receiving a second request from a second virtual machine of the plurality of virtual machines to be the leader (a second virtual machine is capable of requesting to be the leader after the first lock from the first virtual machine is released) ([0112]-[0113]; claim 24); 
determining whether the first virtual machine has responded to a poll (request or other communication between the first virtual machine and the central lock manager 140) (Abstract; [0050]; [0052]); and 
transmitting, to the second virtual machine, the lock for the database when the first virtual machine has not responded to the poll (“greedy” lock case where the lock is released/recalled by the central lock manager if the first virtual machine does not respond to communication for a specified duration, so that another virtual machine lock request can be accommodated) ([0113]-[0115]).
Subbiah does not explicitly disclose its lock management network system is a network system in the cloud.  However, Nickolov teaches a globally distributed utility computing cloud network 1800 that supports locked virtual appliances and applications to prevent access to protected entities for synchronization purposes (Title; Abstract; [1494]-[1496]).  In addition, Nickolov teaches having a virtual appliance profile page 500 which is associated with a given virtual appliance and that analyzing/comparing differences of appliances based on the Appliance Usage Statistical Information 524 contained in their respective virtual appliance profile page 500 and its summary portion 520.  Some examples of the Appliance Usage Statistical Information can include a real-time number of instances of virtual appliance and the total runtime hours of all instances of the virtual appliance, to name a few ([0504]; [0535]-[0536]; [0546]-[0557]; [0564]-[0569]; [1494]-[1496]).
Subbiah and Nickolov are analogous art with the claimed invention because they are all in the same field of endeavor of distributing applications in a virtualization network and all attempting to solve the same problem of load balancing and improved distribution efficiency.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective date of the application to modify Subbiah’s lock management system such that it would be in a cloud network, as taught and suggested in Nickolov.  
The suggestion/motivation for doing so would have been to provide the predicted result of being able to run distributed Web 2.0 applications and to have the location be anywhere on the net and/or at various different geographic locations across the world, and may be managed by different hosting providers. Thus, for example, Cloudware may span continents and provide a truly global computing utility, which, for example, may be accessible with just a browser (Nickolov - [0983]).  In addition, Nickolov teaches that it will be appreciated that one unique feature of the Cloudware network is the ability of the Cloudware System to monitor, track, analyze, and/or process (e.g., in real-time) various types of operational and/or configuration information relating to all (or selected) instances of virtual appliances and/or applications across all (or selected) data centers of the Cloudware network ([0562]-[0568]).
Therefore, claim 1 is found to be unpatentable over Subbiah in view of Nickolov.

As to claim 3, Subbiah teaches wherein the second request is received from the second virtual machine in response to the second virtual machine computing an updated distribution comprising a respective second number of instances of the first application to execute in each respective virtual machine (Central manager updates its stored records accordingly and involves all virtual machines) ([0073]; [0075]; [0093]; [0100]-[0101]; [0104]; [0112]).

As to claim 4, Nickolov teaches wherein the second request is received from the second virtual machine in response to the second virtual machine determining that the second number of instances is different from the first number of instances (Appliance Usage Statistical Information such as the number of instances is automatically determined/tracked by the Cloudware System for each specific virtual appliance) ([0554]-[0557]; [0564]-[0569]; [1494]-[1496]).

As to claim 5, Subbiah teaches wherein transmitting the lock for the database to the second virtual machine causes the second virtual machine to store an updated distribution in (Central manager updates its stored records accordingly and involves all virtual machines) ([0073]; [0075]; [0093]; [0100]-[0101]; [0104]; [0112]).

As to claim 6, Subbiah teaches wherein the lock manager receives a release of the lock from the second virtual machine after the second virtual machine stores the updated distribution in the database (repeatedly holding and releasing the lock until a command is received from the central manager to release the lock) ([0018]; [0064]).

As to claim 7, Subbiah teaches wherein the lock allows the second virtual machine to update the distribution stored in the database (Central manager updates its stored records accordingly and involves all virtual machines) ([0073]; [0075]; [0093]; [0100]-[0101]; [0104]; [0112]).

As to claim 8, Subbiah teaches wherein transmitting the lock for the database to the second virtual machine causes the second virtual machine to be the leader (a second virtual machine is capable of being the leader after the first lock from the first virtual machine is released) ([0112]-[0113]).

As to claim 9, it is rejected for the same reasons as stated in the rejection of claim 1.



As to claim 12, it is rejected for the same reasons as stated in the rejection of claim 4.

As to claim 13, it is rejected for the same reasons as stated in the rejection of claim 5.

As to claim 14, it is rejected for the same reasons as stated in the rejection of claim 6.

As to claim 15, it is rejected for the same reasons as stated in the rejection of claim 8.

As to claim 16, it is rejected for the same reasons as stated in the rejection of claim 1.

As to claim 18, it is rejected for the same reasons as stated in the rejection of claim 3.

As to claim 19, it is rejected for the same reasons as stated in the rejection of claim 4.

As to claim 20, it is rejected for the same reasons as stated in the rejection of claim 6.

Claims 2, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Subbiah in view of Nickolov, and further in view of Lin et al. (hereinafter Lin) (US 2019/0068622 A1).

As to claim 2, Subbiah in view of Nickolov does not teach wherein determining whether the first virtual machine has responded to the poll comprises periodically polling the first virtual machine, and determining whether the first virtual machine has responded to the periodic polling.  However, Lin teaches a Hypervisor 132 containing a Host Agent 170 that polls the first virtual machine 134, wherein the polling can occur in several polling intervals, such as once per minute, etc.  In addition, there is a determination of whether the first virtual machine appliance has responded or not within a time expiration ([0089]; [0102]; [0187]).  It would have been obvious to one of ordinary skill in the art to modify Subbiah in view of Nickolov such that it would include the features of Lin, namely, wherein determining whether the first virtual machine has responded to the poll comprises periodically polling the first virtual machine, and determining whether the first virtual machine has responded to the periodic polling.  The suggestion/motivation for doing so would have been to provide the predicted result of improved security by improving communication, via regular polling and alarm notifications, between virtual machine appliances and the entity that manages them (Lin – [0001]; [0089]; [0102]; [0187]).      

As to claim 10, it is rejected for the same reasons as stated in the rejection of claim 2.

As to claim 17, it is rejected for the same reasons as stated in the rejection of claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Frye, Jr. et al. (US 2017/0364380 A1) discloses a method for coordination of application components deployed on distributed virtual machines involving  updating the state of a first application component based on a current state of a first application component and a second application component.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH TANG whose telephone number is (571)272-3772. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.